Title: From Thomas Jefferson to Caesar Augustus Rodney, 8 December 1808
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Dear Sir
                     
                     Washington Dec. 8. 08.
                  
                  I imagine you will have recieved a reference from the H. of R. which will require your return to this place. several other matters of importance have been waiting for you. I inclose you a presentment of a grand jury here against a worthless gambler of the name of Bailey, who lives in Baltimore, for an assault on mr Coles my Secretary, on account of an act of duty on the part of mr Coles. I think myself bound to have him punished, and I inclose you the presentment in hopes that in your passage through Baltimore, you can take measures with the district Attorney there to enable us to get hold of him. such is the opinion of mr Jones, the district attorney here. this I leave to yourself and in the hope of seeing you soon I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               